Citation Nr: 0418122	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition as a former prisoner of war 
(POW) for purposes of entitlement to VA benefits.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had verified active service from March 1943 to 
April 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to recognition as a former POW.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In September 2002 
the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.

This case was previously before the Board in December 2003, 
at which time it was remanded in accordance with the 
veteran's request for a hearing at his local RO.  A hearing 
at the RO was scheduled for March 9, 2004; however, the 
veteran failed to appear for it.  Moreover, in a Statement in 
Support of Claim received at the Board in June 2004, the 
veteran said he no longer desires a hearing.


FINDINGS OF FACT

1.  In an April 1996 decision, the Board determined that the 
veteran was not entitled to recognition as a former POW for 
purposes of VA benefits.  

2.  Evidence submitted since the Board's April 1996 decision 
does not bear directly and substantially upon the specific 
matter under consideration; it is cumulative of previously 
submitted evidence; and/or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

Evidence submitted since the final April 1996 Board decision 
which determined that the veteran was not entitled to 
recognition as a former POW for purposes of VA benefits is 
not new and material; thus, the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.156, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
see also 38 C.F.R. § 3.159 (2002).  

The VCAA became law in November 2000, Pub. L. No. 106-475, 
114 Stat. 2096.  This legislation applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been issued.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues presently before the Board arose from a 
claim filed in September 2000, before the enactment of the 
VCAA.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA left intact the 
requirement that an individual must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved status as a former POW under the law.  The 
United States Court of Appeals for Veterans Claims has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for status as a POW and the 
reasons that his claim had been denied by means of the 
discussions in the April 2002 decision and the October 2002 
statement of the case (SOC).  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying status as a POW.  Moreover, in this 
particular case, the RO explained the applicability of the 
VCAA in correspondence dated in November 2001 and has 
repeatedly undertaken to assist him as required by the VCAA.  

Because it has not been established that the appellant has 
status as a POW for VA purposes, and since there is no 
additional and pertinent information to dispute the most 
recent service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2003).  
This case hinges upon the threshold determination as to 
whether the appellant has recognized status to be considered 
a former POW, and in this regard the service department has 
verified that he does not.  No amount of notice can change 
the appellant's legal status.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Any error for noncompliance 
with the notice provisions of the VCAA is harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

The service medical records contain two Affidavits for 
Philippine Army Personnel, dated in January and April 1946.  
The veteran certified in both documents that his unit 
surrendered on April 9, 1942, and that he was a prisoner of 
war until April 11, 1942, or alternately April 13, 1942, when 
he escaped.

The file also contains a certification dated in August 1964 
from the Armed Forces of the Philippines reflecting that the 
veteran served with U.S. Armed Forces, Far East (USAFFE), 
72nd Inf., 71st Div., from November 1941 to May 1947.

In September 1992, the veteran submitted correspondence to 
the effect that his unit surrendered on April 9, 1942, and 
that he was imprisoned, while in poor health, until May 31, 
1942.  An October 1992 claim for VA compensation reflects 
that the veteran reported that he was a POW, confined from 
April 20, to May 31, 1942.  

In August 1993, the U.S. Army Reserve Personnel Center 
determined that the veteran had creditable active duty 
service from March 9, 1943, to April 16, 1946, including 
missing status from March 9, 1943, to March 17, 1945; 
recognized guerrilla service form March 18, 1945, to January 
5, 1946; and Regular Philippine Army service from January 6 
1946, to April 16, 1946.

In July 1994, the veteran submitted an abstract of a record 
of his service from the General Headquarters, Armed Forces of 
the Philippines, dated in April 1947.  A January 1992 
certification from the same source indicates that the veteran 
was inducted into the USAFFE in November 1941 as a member of 
the 72nd Infantry, 71st Division.  The document also notes 
that the veteran was a POW on April 9, 1942.

In an April 1996 decision, the Board concluded that the 
evidence did not establish entitlement of the veteran to 
recognition as a former POW for purposes of VA benefits.  

In January 1998, the veteran filed to reopen his claim for 
purposes of establishing status as a former POW.  In 
conjunction with the claim, the veteran presented duplicate 
copies of the August 1964, April 1947, and January 1992 
certifications from the General Headquarters, Armed Forces of 
the Philippines.  

In August 2000, a second certification of service was 
received from the National Personnel Records Center (NPRC) 
indicating that the veteran had served on duty with the 
Philippine Commonwealth Army, including the guerrillas, from 
March 9, 1943, to April 16, 1946.  

The veteran also submitted several of his own statements 
maintaining that he was a former POW.  He also submitted an 
information sheet dated in October 2000, reporting that he 
was captured as a POW on April 9, 1942, and was released when 
he escaped on August 9, 1942.  Also received since 1996 were 
various medical records dated in 2001, largely relating to 
cardiovascular problems.

In April 2002, the RO sent correspondence to the veteran 
notifying him that the evidence had not established 
recognition for him as a POW, and notifying him that his only 
creditable active service was from March 3, 1943, to April 
16, 1946.  The RO also advised him of evidence which might 
assist in reopening his claim, including submitting evidence 
such as Philippine Red Cross records or records from the War 
Claims Commission.  

In November 2002, affidavits were received from two 
individuals stating that they had been inducted into USAFFE 
service with the veteran in November 1941 and had also been 
POWs.  The veteran also submitted statements to the effect 
that he had active service with USAFFE from October 1941 to 
March 1943.  

III.  Pertinent Law and Regulations

New and Material Evidence

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen prior to August 
2001.

POW status

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.40, 3.41 (2003).  Generally, a service department 
determination as to an individual's service shall be binding 
upon VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner-of-war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 14-94.  VA 
may utilize other evidence to establish the conclusion of a 
Philippine veteran's period of service under 38 C.F.R. § 
3.9(b) (2003).

IV.  Analysis

The veteran essentially contends that he was held as a POW 
from April 20, 1942, to May 31, 1942, or thereabout, and that 
he should be entitled to VA benefits under the status of a 
former POW.  The critical question that must be resolved in 
the present matter is whether any evidence submitted since 
the Board's April 1996 decision is both new and material as 
to that issue.  

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to recognition as a POW for purposes of 
entitlement to VA benefits.  38 C.F.R. § 3.156(a).  
Essentially, the Board observes that nearly all of the 
evidence submitted since the April 1996 Board decision was 
already offered previously for the record.  Specifically, 
documents from the Philippine Army, including affidavits, 
separation documents, and certifications are not new.  They 
have been provided previously for the record on several 
occasions prior to and since April 1996, and therefore they 
are cumulative of evidence already on file.  The veteran has 
submitted several statements of his own since the April 1996, 
and although dated subsequent to that time, the contentions 
made therein, namely that he was detained as a POW in 1942, 
are not new.  Duplicate statements or documents, by their 
very nature, may not be new and material.  38 C.F.R. § 3.156.  

To this point, on at least two occasions, (August 1993 and 
August 2000), the service department has certified that the 
veteran's period of recognized service spanned from March 9, 
1943, to April 16, 1946, and did not include a period of 
recognized service prior to March 9, 1943, or any POW status.  
Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  As shown 
above, the veteran has alleged detention as a POW from April 
1942 to May, June, and even August 1942.  The service 
department did not certify any POW status for the veteran.  
The VA is bound by the service department's certification as 
to a claimant's military service.  See Duro, supra; see 38 
C.F.R. §§ 3.1(y)(1), 3.203.  The veteran had no other 
verified service.

While the August 2000 certification from NPRC is material, it 
is not new, inasmuch as it is cumulative and redundant of 
previous findings from NPRC made in 1983.  Moreover, this 
evidence is adverse to the veteran's claim, and therefore, 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, even considering the 
low threshold required to establish new and material evidence 
under the Hodge precedent, supra.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does 
not "trigger a reopening").

To the extent that any of the evidence submitted since April 
1996 is "new" evidence, (to include any unofficial 
administrative records, statements from the appellant, lay 
statements/affidavits, or medical records which are not 
duplicative), this evidence is not material because it bears 
no relevance to the issue in this case.  Such evidence does 
not bear directly and substantially upon the matter under 
consideration, which is the establishment of recognition of 
the veteran as a former POW for purposes of entitlement to VA 
benefits, as established by military service verified by 
official documents and an official source.  Such an issue 
turns upon the nature of the military service as recognized 
by law.  

Essentially, the only new documents supporting the veteran's 
assertion that he is entitled to recognition as a POW are his 
own statements submitted since April 1996, and the affidavits 
received in November 2002 from two persons who claimed to 
have been POWs with the veteran.  The Board finds, however, 
that this evidence fails to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of POW status, as they are 
not official documents of the appropriate U.S. service 
department.  Therefore, this evidence may not be accepted by 
the Board as establishment and verification of POW status for 
the purpose of receiving VA benefits.  For this reason, the 
Board concludes that these documents do not bear directly and 
substantially upon the specific matter under consideration, 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that it has carefully considered the evidence 
the veteran has submitted to support his claim that he was a 
former POW.  The evidence proffered by the veteran to 
substantiate his claimed status as a former POW is not 
sufficient to establish that he was a former POW.  While the 
veteran has certified USAFFE status, the service department 
did not certify any POW status.  Moreover, documents from the 
Philippine Army and government do not substantiate his status 
as a POW.  The Board must adhere to established laws and 
regulations in its determinations.  


In short, to date, the veteran has submitted no additional 
evidence that could serve to establish that he is entitled to 
recognition as a POW for purposes of VA benefits.  Therefore, 
the Board finds that the additional evidence which was 
submitted as to this matter is merely cumulative of 
previously submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and/or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and the claim of entitlement to recognition as a 
former POW for purposes of entitlement to VA benefits is not 
reopened.  The benefit sought on appeal must therefore 
continue to be denied.  The benefit of the doubt doctrine 
does not apply.  The doctrine is not employable in 
determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462 (1994).


ORDER


The veteran's application to reopen a claim for recognition 
as a former POW is denied, as there has been no new and 
material evidence presented.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



